Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance: the prior art, either singly or in combination, fails to anticipate or render obvious, the limitations of:  a second channel part between the first interconnection and the second interconnection, the second channel part being adjacent to the first channel part in the second direction, the second channel part extending in the third direction; a second insulator between the first interconnection and the first insulator, the second insulator extending in the first direction at a position arranged with respect to the first charge storage part in the first direction; and a third insulator between the second interconnection and the first insulator, the third insulator extending in the first direction at a position arranged with respect to the second charge storage part in the first direction, as required by independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A BOOTH whose telephone number is (571)272-1668. The examiner can normally be reached Monday to Friday, 8:30 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/RICHARD A BOOTH/Primary Examiner, Art Unit 2812                                                                                                                                                                                                        



March 12, 2022